Case: 21-20118     Document: 00516114441          Page: 1    Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 2, 2021
                                   No. 21-20118
                                                                   Lyle W. Cayce
                                                                        Clerk

   Clarence Evans,

                                                            Plaintiff—Appellant,

                                       versus

   Garrett Lindley,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-03627


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Plaintiff brought this 42 U.S.C. § 1983 action in Texas state court
   claiming that the Defendant law enforcement officer unlawfully detained him
   in violation of the Fourth and Fourteenth Amendments. After removal and
   discovery, the district court granted the Defendant’s motion for summary
   judgment and denied Plaintiff’s motion for reconsideration. We AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20118         Document: 00516114441               Page: 2       Date Filed: 12/02/2021




                                           No. 21-20118


                                                 I.
           Garrett Lindley is a law enforcement officer working for the Harris
   County Constable’s Office. In May 2019, he received a dispatch call alerting
   him that two bail bondsmen believed that Quintin Prejean, a wanted fugitive
   with two active felony warrants, might be in the area. Lindley met with the
   bondsmen, who told him they had seen a man matching Prejean’s description
   walking a dog nearby. After taking a cell phone photograph of Prejean’s
   mugshot and verifying the warrant information with dispatch, Lindley drove
   to the area where the bondsmen claimed to have seen Prejean. Lindley
   spotted Clarence Evans, compared Evans to the cell phone picture, believed
   that he was Prejean, and approached him under the pretext of asking about
   Evans’ dog. Although the details are disputed, Lindley informed Evans that
   he was looking for a fugitive; Evans replied that he was not the man for whom
   Lindley was looking. Evans retrieved his wallet and held it in his hand but
   refused to tell Lindley his name or provide identification.1 Evans began to
   walk up his driveway towards his garage. Lindley, still believing Evans to be
   Prejean, followed.
           At this point, Evans’ wife began recording with her cell phone.2
   Lindley placed an open hand on Evans’ back and used his other hand to hold
   Evans’ right wrist. Evans continued to hold his wallet in his left hand. Both


           1
              We note that Evans’ statement of facts is inconsistent with the record in this case.
   For example, Evans claims that he provided his name to Lindley when the encounter began.
   This contradicts Evans’ own allegation that he refused to provide his name and
   identification, his response to a request for admission to the same effect, and the joint
   proposed pretrial order wherein Evans’ refusal to provide his name and identification is
   listed as an admission of fact.
           2
              Lindley’s bodycam was not active during the encounter. There is no mention of
   any dashcam or other bodycam footage in the record. Thus, the only video evidence in this
   case is the cell phone recording taken by Kenya, Evans’ wife. That evidence consists of two
   videos, about seven and a half minutes in total, filed manually with the district court.




                                                 2
Case: 21-20118       Document: 00516114441             Page: 3      Date Filed: 12/02/2021




                                        No. 21-20118


   Evans and his wife repeated that Evans was “not Quintin.” Lindley,
   meanwhile, told Evans that if he could “see the ID then we’ll be done.”
   Lindley offered to show Evans the photo of Prejean on Lindley’s cell phone,
   to which Evans responded, “show me the picture, show me the picture.” But
   upon learning that the picture was on a cell phone in Lindley’s car, Evans
   declined to go with him to retrieve it. Evans continued refusing to tell Lindley
   his name. Lindley radioed for backup and Deputy Jeremy Gheen arrived
   shortly thereafter. Deputy Gheen retrieved Lindley’s cell phone and, before
   showing Evans the photo, Lindley said “I want to do this so we’re done.”
   Lindley showed Evans the photo, saying “doesn’t that look a lot like you?”
   Evans again denied that he was Prejean, and in the ensuing disagreement
   Lindley obtained Evans’ wallet, though his method of doing so is disputed.
   Lindley, in a span of about five seconds, opened Evans’ wallet, checked
   Evans’ identification, saw that Evans was telling the truth, and returned the
   wallet. Lindley and Deputy Gheen drafted an incident report, provided it to
   Evans, and left the premises.
          About a month later, Evans, represented by counsel, sued Lindley in
   Texas state court under 42 U.S.C. § 1983, claiming that Lindley’s actions
   constituted an unlawful detention in violation of the Fourth and Fourteenth
   Amendments to the United States Constitution.
                                             II.
          We must first ascertain the issues properly before us.3 The district
   court made a slew of evidentiary rulings, Evans v. Lindley, No. CV H-19-3627,
   2020 WL 6504449, at *1–2 (S.D. Tex. Nov. 5, 2020), determined that the



          3
              Evans asks the Court only to reverse the district court’s grant of summary
   judgment and remand for further proceedings. But Evans briefed an additional evidentiary
   issue, so we conclude that he seeks relief on that ground as well.




                                              3
Case: 21-20118       Document: 00516114441            Page: 4     Date Filed: 12/02/2021




                                       No. 21-20118


   only claim before it was an unlawful detention claim, id. at *6, and granted
   summary judgment on qualified immunity grounds. Id. As best we can tell,
   Evans argues that: 1) the district court erred in granting qualified immunity
   on the unlawful detention claim; 2) the district court erred in admitting a
   screenshot of two arrest warrants over Evans’ hearsay and authentication
   objections; and 3) the district court erred in determining that Evans’ claim
   concerning the search and seizure of his wallet was not properly raised in the
   pleadings. The first two issues are clearly before us; the third is not.
          The district court granted summary judgment only on Evans’ claim of
   unlawful detention in violation of the Fourth and Fourteenth Amendments,
   since this was the only claim under § 1983 that Evans asserted in his petition.4
   Id. at *6. Relying on this court’s opinion in Hoffman v. L & M Arts, the district
   court concluded that Evans’ search-and-seizure claim was raised for the first
   time in summary judgment briefing and, therefore, was not properly before
   it. Id. at *6 (citing Hoffman v. L & M Arts, 838 F.3d 568, 576 (5th Cir. 2016)
   (claims raised only in response to a summary judgment motion are not
   properly before the court)).
          Evans must dispute that determination in his opening brief to avoid
   waiving his objection on appeal. CenturyTel of Chatham, LLC v. Sprint
   Commc’ns Co., 861 F.3d 566, 573 (5th Cir. 2017). Even arguments nominally
   raised on appeal must be adequately briefed. A party must “clearly identify[]
   a theory as a proposed basis for deciding the case.” United States v. Scroggins,
   599 F.3d 433, 447 (5th Cir. 2010). This ordinarily involves “identify[ing] the
   relevant legal standards” and relevant circuit caselaw. Id.




          4
          Evans commenced the suit with an “Original Petition” in Texas state court. This
   document is the operative complaint but will be referred to herein as a petition.




                                             4
Case: 21-20118        Document: 00516114441          Page: 5   Date Filed: 12/02/2021




                                      No. 21-20118


             While Evans argues that the search and seizure of his wallet was
   unconstitutional, he does not argue that the district court erred in
   determining that the search-and-seizure claim was not properly before it. In
   his argument on reply, Evans cites no statement in his opening brief that
   ostensibly raises the issue. Thus, the argument is waived for failure to raise it
   in the opening brief. CenturyTel, 861 F.3d at 573. But even if the argument is
   raised, in his opening brief it is inadequately briefed and is waived for that
   reason as well. Scroggins, 599 F.3d at 447. Evans does not discuss the
   pleadings or cite authority on pleading standards, nor does he make any
   discernible argument that the district court erred in disregarding the search-
   and-seizure claim. This failure to raise the argument lulled Lindley into
   believing that Evans did “not challenge th[e] ruling on appeal,” only to have
   Evans raise the issue in his reply brief. This sort of briefing is fundamentally
   unfair. When appellants raise arguments this way it deprives appellees of any
   meaningful opportunity, short of a disfavored surreply, to respond. See
   RedHawk Holdings Corp. v. Schreiber, 836 F. App’x 232, 235 (5th Cir. 2020)
   (per curiam) (surreplies disfavored). That is why we consider such
   arguments waived and do so here.
                                          III.
             We next turn to whether there is a genuine dispute of material fact as
   to whether Lindley’s detention of Evans was lawful. We hold that there is
   none and that Lindley is entitled to judgment as a matter of law. We therefore
   affirm.
                                A. Standard of Review
             We review a grant of summary judgment de novo and apply the same
   standard as the district court. Renfroe v. Parker, 974 F.3d 594, 599 (5th Cir.
   2020). Summary judgment is appropriate when “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of




                                            5
Case: 21-20118      Document: 00516114441           Page: 6     Date Filed: 12/02/2021




                                     No. 21-20118


   law.” Fed. R. Civ. P. 56(a). We construe all the evidence and make all
   reasonable inferences in the light most favorable to the nonmoving party, but
   “will not consider evidence or arguments that were not presented to the
   district court . . . .” Am. Fam. Life Assurance Co. of Columbus v. Biles, 714 F.3d
   887, 895 (5th Cir. 2013) (per curiam) (internal quotation marks omitted).
   Further, when a party’s story is “blatantly contradicted by the record . . . a
   court should not adopt that version of facts for purposes of ruling on a motion
   for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Thus,
   “facts established by video record” form the basis for our decision when they
   contradict those asserted by the parties. Kokesh v. Curlee, 14 F.4th 382, 385
   n.2 (5th Cir. 2021). We are not limited to the district court’s analysis and may
   affirm on any basis presented to the district court. Boyett v. Redland Ins. Co.,
   741 F.3d 604, 606–07 (5th Cir. 2014).
          Because Lindley raised a qualified immunity defense, the “usual
   summary judgment burden of proof” shifts to Evans, “who must rebut the
   defense by establishing a genuine fact issue” material to whether Lindley’s
   actions violated clearly established law. Brown v. Callahan, 623 F.3d 249, 253
   (5th Cir. 2010) (citing Michalik v. Hermann, 422 F.3d 252, 262 (5th Cir.
   2005)).
          Qualified immunity has two prongs. The first requires us to determine
   “whether an official’s conduct violated a constitutional right.” Id. (citing
   Manis v. Lawson, 585 F.3d 839, 843 (5th Cir. 2009)). The second requires us
   to determine “whether that right was clearly established at the time of the
   violation.” Id. Answering either in the negative is enough for the official to
   prevail. Id. For an official to violate a clearly established right, “the contours
   of [that] right [must be] sufficiently clear that every reasonable official would
   have understood that what he is doing violates that right.” Ashcroft v. al-Kidd,
   563 U.S. 731, 741 (2011) (cleaned up). The Supreme Court has “repeatedly
   told courts . . . not to define clearly established law at a high level of



                                           6
Case: 21-20118        Document: 00516114441        Page: 7   Date Filed: 12/02/2021




                                    No. 21-20118


   generality.” Id. at 742. Instead, “the violative nature of [the] particular
   conduct” at issue must be clearly established. Id. Thus, qualified immunity
   protects “all but the plainly incompetent or those who knowingly violate the
   law.” Malley v. Briggs, 475 U.S. 335, 341 (1986).
                      B. Factual Basis for Summary Judgment
          At the outset we must resolve two disputes regarding the issue of
   mistaken identity. First, the district court examined “side-by-side pictures of
   Quintin [Prejean] and Evans” along with “other pictures received in Evans’
   deposition.” Evans, 2020 WL 6504449, at *3 n.3. Based on this examination,
   the court concluded that “Lindley’s mistaken identification of Evans as
   Quintin [Prejean] was objectively reasonable.” Id. Lindley argues, relying on
   United States v. Ferguson, that this “finding must stand on appeal” absent a
   showing of clear error. But Ferguson was an appeal from denial of a motion to
   suppress. United States v. Ferguson, 816 F. App’x 991, 992 (5th Cir. 2020)
   (per curiam). This is an appeal from a grant of summary judgment reviewed
   de novo to determine if there is a genuine dispute of material fact. Renfroe,
   974 F.3d at 599.
          Evans asserts throughout his briefs that he and Prejean do not
   resemble each other and cites the same pictures in the record. Based on our
   review of the record, we agree with the district court that, even drawing all
   inferences in favor of Evans, an officer could form an objectively reasonable
   suspicion that Evans might indeed be Prejean. In fact, the Supreme Court has
   explained that “[t]he Fourth Amendment is not violated by an arrest based
   on probable cause, even though the wrong person is arrested, nor by the
   mistaken execution of a valid search warrant on the wrong premises.”
   Graham v. Connor, 490 U.S. 386, 396 (1989) (emphasis added) (citations
   omitted). As discussed below, a Terry or investigative stop (the police action
   at issue here) requires only reasonable suspicion, a lower hurdle than




                                          7
Case: 21-20118      Document: 00516114441           Page: 8    Date Filed: 12/02/2021




                                     No. 21-20118


   probable cause. United States v. Hensley, 469 U.S. 221, 229 (1985). Because it
   would be objectively reasonable to suspect that Evans might be Prejean, and
   Evans provides no analysis or record evidence to the contrary, there is no
   genuine dispute as to whether Lindley had a reasonable suspicion that Evans
   was Prejean at the outset of the incident.
          Next, several factual assertions are contradicted by the video record
   in this case. See Kokesh, 14 F.4th at 385 n.2 (video evidence prevails over
   contrary assertions). Evans repeats at various points that once Lindley
   produced the cell phone photograph of Prejean, the confusion of Evans with
   Prejean was “immediately dispelled” along with any reasonable suspicion
   that led to the stop. He also asserts that Deputy Gheen told Lindley that
   Evans was not Prejean, and that “he, Lindley, Evans, and Kenya, Evans’
   wife, each compared the person on the photo . . . to Mr. Evans and each
   person immediately acknowledged the man in the photograph was not Mr.
   Evans.” But the video shows nothing of the sort. There is no discernible
   indication, verbal or otherwise, that Lindley or Deputy Gheen believed Evans
   was not the person in the photograph. There is likewise no support for the
   assertion that Deputy Gheen, Lindley, or even Kenya “acknowledged” that
   Evans was not the person in the photograph before Lindley searched Evans’
   wallet. What the video does show is that Kenya is too far away to see the
   photograph, so she could not have examined it in order to acknowledge
   anything. And of those who did examine the photograph—Deputy Gheen,
   Evans, and Lindley—only Evans makes any statement that he is not the
   person in the photograph. Deputy Gheen continues to stand by and hold
   Evans. He does not tell Lindley that Evans is not Prejean.
          Evans’ conclusory assertion that “[a]ny facts to the contrary are . . .
   disputed” is insufficient because “the mere existence of some alleged factual
   dispute . . . will not defeat . . . summary judgment; the requirement is that
   there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477



                                          8
Case: 21-20118        Document: 00516114441              Page: 9       Date Filed: 12/02/2021




                                          No. 21-20118


   U.S. 242, 247–48 (1986). Evans cites no record support outside the video to
   create a genuine dispute. Thus, on our review of the record we find that there
   is no genuine dispute that the confusion regarding Evans’ identity persisted
   until Lindley examined his identification and ascertained that he was being
   truthful.
                C. Whether Lindley Violated a Constitutional Right5
            Evans claims that Lindley detained him unlawfully, violating his rights
   under the Fourth Amendment. Lindley does not contest that he detained
   Evans.
            The Fourth Amendment, through the Fourteenth Amendment,
   prohibits unreasonable searches and seizures by state and local officials. U.S.
   Const. amends. IV, XIV. Warrantless search and seizure are per se
   unreasonable unless they fall within an exception to the warrant requirement.
   See Katz v. United States, 389 U.S. 347, 357 (1967). One exception permits
   brief investigatory stops based on “reasonable suspicion, grounded in
   specific and articulable facts,” that the person being stopped may be engaged
   in criminal activity or, more relevant here, “is wanted in connection with a
   completed felony.” Hensley, 469 U.S. at 229; see Terry v. Ohio, 392 U.S. 1,
   20–22 (1968). Terry governs this case. An investigative stop must be justified
   at the outset, and an officer’s actions during the stop must be “reasonably
   related in scope to the circumstances which justified the interference in the
   first place.” Terry, 392 U.S. at 20; United States v. Lopez-Moreno, 420 F.3d
   420, 430 (5th Cir. 2005).


            5
             Our decision to engage with the first prong of qualified immunity analysis in no
   way reflects disapproval of the district court’s decision to grant summary judgment on the
   second prong alone. District courts are busy places, and the Supreme Court has expressly
   recognized that foregoing lengthy first-prong analysis of issues that can be easily resolved
   on the second prong is permissible. Pearson v. Callahan, 555 U.S. 223, 236 (2009).




                                                9
Case: 21-20118     Document: 00516114441            Page: 10    Date Filed: 12/02/2021




                                     No. 21-20118


          Lindley’s initiation of the investigative stop is squarely permitted by
   Supreme Court precedent. Again, officers meeting the reasonable suspicion
   standard may initiate a Terry stop of a person they suspect “was involved in
   or is wanted in connection with a completed felony.” Hensley, 469 U.S. at
   229. Thus, Lindley did not violate the law when he initiated the stop after he
   formed a reasonable suspicion that Evans was a wanted fugitive based on a
   comparison of Evans with the photograph of Prejean and a report by two bail
   bondsmen that Prejean might be in the area.
          Further, Lindley’s actions during the stop were reasonable and closely
   related to ascertaining whether Evans was Prejean and, if he was, preventing
   further escape. Lindley’s initial approach, asking unrelated questions about
   Evans’ dog, did not violate the Fourth Amendment. See United States v.
   Brigham, 382 F.3d 500, 508 (5th Cir. 2004) (en banc) (questioning on topics
   unrelated to the purpose of the stop does not alone violate the Fourth
   Amendment). Asking Evans for identification was quintessentially related to
   the purpose of the stop: determining if Evans was a wanted fugitive. Neither
   party contests that Lindley initiated physical contact only after Evans refused
   to provide his name or identification and began walking up the driveway.
   Evans’ actions justified the additional restraint. A fugitive is likely to attempt
   an escape, and evasive or intransigent answers to questions regarding identity
   are suspicious since a wanted fugitive is unlikely to be truthful about his or
   her identity. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000) (“[E]vasive
   behavior is a pertinent factor in determining reasonable suspicion.”); Hill v.
   California, 401 U.S. 797, 803 (1971) (noting, in the probable cause context,
   that “aliases and false identifications are not uncommon”). Finally, once




                                          10
Case: 21-20118       Document: 00516114441              Page: 11      Date Filed: 12/02/2021




                                         No. 21-20118


   Lindley grabbed6 Evans’ wallet and checked the identification within,
   fulfilling the purpose of the stop, he immediately returned the wallet and
   released Evans, ending the detention. We therefore conclude that Lindley’s
   actions were fully consistent with a lawful Terry stop and, as a result, there
   was no unlawful detention.
           Evans’ arguments to the contrary are unavailing. Beyond the odd
   citation to a case stating general Fourth Amendment principles, Evans fails
   to grapple with “Terry’s progeny, which includes thousands of cases.”
   Scroggins, 599 F.3d at 447. Instead, he makes three arguments. First, he
   argues that when Deputy Gheen “dispelled the reasonable belief or suspicion
   that Mr. Evans was the suspect,” the detention did not end and was therefore
   unlawful. But as we discuss above, there is no evidence in the record
   supporting the assertion that Deputy Gheen had any opinion whatsoever as
   to whether Evans resembled Prejean, much less that he “dispelled” the
   suspicion already formed by Lindley. This argument falls flat.
           Next, Evans argues that his driveway is “curtilage” within the
   meaning of Fourth Amendment law and, as a result, Lindley’s invasion of the
   driveway to detain Evans violated the Fourth Amendment. The record shows
   that the entire incident took place on Evans’ open driveway and on the lawn
   beside it. Whether a particular location is curtilage depends on four factors:
   the proximity to the home, whether the area is within an enclosure that also
   encapsulates the home, what the area is used for, and the “steps taken by the
   resident to protect the area from observation by [passers-by].” United States
   v. Dunn, 480 U.S. 294, 301 (1987). Our decision in United States v. Beene
   compels our holding here that Evans’ driveway is not curtilage. 818 F.3d 157,


           6
             Although the parties dispute how Lindley obtained the wallet, Evans describes
   Lindley as “snatch[ing]” or “grabb[ing]” it. Viewing the video in the light most favorable
   to Evans, as we must, “grabbed” is an appropriate term.




                                              11
Case: 21-20118        Document: 00516114441              Page: 12       Date Filed: 12/02/2021




                                          No. 21-20118


   162 (5th Cir. 2016). As in Beene, “only the driveway’s proximity to the
   residence weighs in favor of a finding that it was part of the curtilage of the
   home.” Id. It is not enclosed and is therefore distinct from the partially
   enclosed and set back driveway at issue in Collins v. Virginia, 138 S. Ct. 1663,
   1670–71 (2018). Evans asserts no special usage that would confer curtilage
   status. Neither does Evans describe any steps he took to ensure the driveway,
   clearly visible from the street and surrounding neighborhood, was protected
   from observation. Evans’ driveway is not curtilage, and he was not afforded
   extra protection by being on it.
           Finally, Evans argues that Lindley could have pursued alternate
   methods of investigating his reasonable suspicion. This argument also fails.
   “The Supreme Court has instructed that, once an officer has established
   reasonable suspicion, appellate courts are limited in reviewing how the police
   choose to alleviate that suspicion” if the intrusion is not of excessive length.
   United States v. Vickers, 540 F.3d 356, 362 (5th Cir. 2008). A contrary “rule
   would unduly hamper the police’s ability to make swift, on-the-spot decisions
   . . . and it would require courts to indulge in unrealistic second-guessing.”
   United States v. Sokolow, 490 U.S. 1, 11 (1989) (cleaned up).7
           Because the record, construed in the light most favorable to Evans,
   does not create a genuine fact dispute as to whether Lindley violated a
   constitutional right, Lindley is entitled to summary judgment. See Brown, 623
   F.3d at 253.


           7
              Evans also discusses Texas’ “stop-and-identify” law, but it is unclear why.
   Lindley did not arrest Evans for his failure to produce identification. To the extent Evans
   argues that Texas law provides a right to refuse to provide identification, the cited statute
   does no such thing. See TEX. PENAL CODE § 38.02 (not requiring a detainee to produce
   identification under these circumstances, but not speaking to a right to refuse). Because
   this statute neither proscribes nor protects the conduct at issue in this case, it is
   inapplicable.




                                                12
Case: 21-20118     Document: 00516114441           Page: 13   Date Filed: 12/02/2021




                                    No. 21-20118


                                         IV.
          Evans also appeals the district court’s admission of evidence—
   namely, a screenshot of the arrest warrants for Prejean—over his objections.
   We review a district court’s evidentiary rulings, even on summary judgment,
   for “manifest error.” Chevron Oronite Co., L.L.C. v. Jacobs Field Servs. N.
   Am., Inc., 951 F.3d 219, 227 (5th Cir. 2020) (internal quotation marks
   omitted). Manifest error must be “plain and indisputable,” and so
   unjustified as to constitute “a complete disregard of the controlling law.”
   Williams v. Manitowoc Cranes, L.L.C., 898 F.3d 607, 615 (5th Cir. 2018)
   (internal quotation marks omitted).
          Evans argues that the screenshot is hearsay and that it cannot be
   authenticated by anything other than Lindley’s testimony. The district court
   held that the screenshot was not hearsay because it was not being used to
   establish the truth of the matter asserted, and that it “satisfie[d] the low
   standard for authentication” of Federal Rule of Evidence 901. Evans, 2020
   WL 6504449, at *1. On appeal, Evans cites a single case, United States v.
   Higdon, that stands for the general proposition that a jury’s role includes
   evaluating witness testimony at trial. 832 F.2d 312, 315 (5th Cir. 1987). We
   cannot conclude, based on this meager showing, that the district court
   committed manifest error. Thus, we affirm.
                                         V.
          We hold that Evans has waived his argument that the district court
   improperly disregarded his search-and-seizure claim by his failure to raise
   that argument in his opening brief. We affirm the district court’s grant of
   summary judgment on Evans’ unlawful detention claim because Evans failed
   to create a genuine dispute of material fact as to whether Lindley violated a
   constitutional right. Finally, we affirm the district court’s admission of the




                                         13
Case: 21-20118   Document: 00516114441         Page: 14   Date Filed: 12/02/2021




                                No. 21-20118


   arrest warrant screenshot because it was not manifest error. For these
   reasons, the district court’s judgment is AFFIRMED.




                                     14